                         Case 18-10512-KBO            Doc 1404           Filed 02/12/20     Page 1 of 2




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )
         In re:                                                      )       Chapter 11
                                                                     )
         Zohar III, Corp., et al.,1                                  )       Case No. 18-10512 (KBO)
                                                                     )
                                              Debtors.               )       Jointly Administered
                                                                     )

                        NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON FEBRUARY 13, 2020 AT 1:00 P.M. (ET)

         MATTER GOING FORWARD

             1.    Zohar Debtors' Motion for Entry of an Order (I) Authorizing the Zohar Debtors to Enter
                   into Potential Transaction Relating to Dura Automotive Systems, LLC and (II) Granting
                   Related Relief [D.I. 1386; 2/6/20]

                   Related Documents:

                   A.      Debtors' Motion for Entry of an Order Pursuant to Bankruptcy Rule 9006(c) and
                           Local Rule 9006-1(e) Shortening the Notice Period for the Zohar Debtors' Motion
                           for Entry of an Order (I) Authorizing the Zohar Debtors to Enter into Potential
                           Transaction Relating to Dura Automotive Systems, LLC and (II) Granting
                           Related Relief [D.I. 1387; 2/6/20]

                   B.      Order Pursuant to Bankruptcy Rule 9006(c) and Local Rule 9006-1(e) Shortening
                           the Notice Period for the Zohar Debtors' Motion for Entry of an Order (I)
                           Authorizing the Zohar Debtors to Enter into Potential Transaction Relating to
                           Dura Automotive Systems, LLC and (II) Granting Related Relief [D.I. 1390;
                           2/7/20]

                   C.      Notice of Hearing [D.I. 1391; 2/7/20]

                   Response Deadline:                        February 12, 2020 at 4:00 p.m. (ET)

                   Responses Received:

                   D.      Informal response from the Patriarch Stakeholders

         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc. New York, NY 10036.
         2
             All amendments appear in bold.
26023817.1
                     Case 18-10512-KBO        Doc 1404      Filed 02/12/20     Page 2 of 2




               E.        Informal response from U.S. Bank

               F.        Informal response from MBIA Insurance Corp.

               G.        Informal response from Bardin Hill

               H.        Informal response from Dura Committee

               I.        Informal response from the Dura Debtors

               Additional Documents:

               J.        Certification of Counsel Regarding Order (I) Authorizing the Zohar Debtors
                         to Enter into Potential Transaction Relating to Dura Automotive Systems,
                         LLC and (II) Granting Related Relief [D.I. 1403; 2/12/19]

               Status:         The Debtors, Patriarch Stakeholders, MBIA, Bardin Hill and U.S.
                               Bank consent to the entry of the revised order without the need for a
                               hearing. The Dura Debtors and the Dura Creditors’ Committee do
                               not oppose entry of the revised order without the need for a hearing.
                               The U.S. Trustee takes no position on the motion. No hearing is
                               required unless the Court has questions or concerns.


         Dated: February 12, 2020            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                             /s/ Joseph M. Barry
                                             James L. Patton, Jr. (No. 2202)
                                             Robert S. Brady (No. 2847)
                                             Michael R. Nestor (No. 3526)
                                             Joseph M. Barry (No. 4221)
                                             Ryan M. Bartley (No. 4985)
                                             Shane M. Reil (No. 6195)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             Email: jpatton@ycst.com
                                                     rbrady@ycst.com
                                                     mnestor@ycst.com
                                                     jbarry@ycst.com
                                                     rbartley@ycst.com
                                                     sreil@ycst.com

                                             Counsel to the Debtors and Debtors in Possession
26023817.1

                                                       2
